NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted May 31, 2022*
                                 Decided June 3, 2022

                                         Before

                      FRANK H. EASTERBROOK, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      AMY J. ST. EVE, Circuit Judge

No. 21-2426

PETER OBAZUAYE,                                    Appeal from the United States District
     Plaintiff-Appellant,                          Court for the Northern District of Illinois,
                                                   Eastern Division.

      v.                                           No. 19-cv-04933

ILLINOIS DEPARTMENT OF HUMAN     Mary M. Rowland,
SERVICES, et al.,                Judge.
     Defendants-Appellees.
                           ORDER

       Peter Obazuaye, who is Nigerian, sued his employer, the Illinois Department of
Human Services, alleging that it refused to promote him based on his national origin
and transferred him in retaliation for seeking the promotion. See 42 U.S.C. §§ 1983,
2000e–2, 2000e–3. The district court dismissed the suit. Because it correctly ruled that

      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-2426                                                                           Page 2

the Department is not a “person” under § 1983, that Obazuaye did not properly file a
charge of discrimination before bringing this lawsuit, and that no protected activity
caused retaliation, we affirm.

       We summarize the events alleged in Obazuaye’s third amended complaint and a
charge he filed with the Equal Employment Opportunity Commission in 2019, attached
to the defendants’ motion to dismiss. See Adams v. City of Indianapolis, 742 F.3d 720, 729
(7th Cir. 2014). Obazuaye had worked as a nurse for the Department for ten years when,
in 2017, he filed a charge of discrimination. At some point, he applied for a promotion
for which, he says, the Department refused to interview him because, as a Nigerian, he
“wasn’t American and he did not speak [E]nglish clearly.” Then, in 2019, he was
transferred. He responded with another EEOC charge in 2019. He limited this one to
“retaliation.” It states the transfer was “a result” of not receiving a promotion and filing
his discrimination charge in 2017.

       After receiving a right-to-sue letter on his 2019 charge, Obazuaye’s next step was
to sue the Department and some of its employees under § 1983, § 1985, and Title VII.
His operative complaint raises two contentions: first, that the defendants did not
consider him for promotion because of his national origin, and, second, that they
transferred him “to punish [him for] striving to get an administration position.”

       The district court dismissed the suit for failure to state a claim. See FED. R. CIV. P.
12(b)(6). Obazuaye failed to state a § 1983 claim against the Department, the court
explained, because it is not a “person” under that statute. Nor had he stated a claim
under § 1983 or § 1985 against the individual defendants, the court added, because his
complaint lacked allegations that they were personally involved in the events. The court
next dismissed Obazuaye’s claims under Title VII. It first explained that he had not filed
a charge with the EEOC complaining about a discriminatory failure to promote based
on national origin, which Title VII requires him to do before bringing the claim in
federal court. And, the court continued, he did not assert a retaliation claim because
“striving to get an administrative position” is not protected activity under Title VII.

        Obazuaye appeals, but the district court correctly dismissed his complaint for
failing to state a claim for relief. The Department of Human Services is a state agency
and not a “person” that can be sued under § 1983 or § 1985. See Will v. Mich. Dep’t of
State Police, 491 U.S. 58, 65–66 (1989) (section 1983); Small v. Chao, 398 F.3d 894, 898
(7th Cir. 2005) (section 1985). Further, Obazuaye’s complaint does not connect the
No. 21-2426                                                                         Page 3

individual defendants to any misconduct. Without any personal involvement, they
cannot be liable under these statutes. See Great Am. Fed. Sav. & Loan Ass'n v. Novotny,
442 U.S. 366, 372 (1979); Colbert v. City of Chicago, 851 F.3d 649, 657 (7th Cir. 2017).

         The district court’s dismissal of Obazuaye’s Title VII claims against the
Department also was sound. Beginning with his claim that the Department did not
promote him because of his national origin, we conclude that the district court correctly
dismissed this claim because Obazuaye failed to include allegations reasonably related
to it in his EEOC charge. To sue under Title VII, a litigant must first file a charge with
the EEOC. See Chaidez v. Ford Motor Co., 937 F.3d 998, 1004 (7th Cir. 2019). He then “may
bring only those claims that were included in [his] EEOC charge, or that are like or
reasonably related to the allegations of the charge.” Id. (internal citation omitted). The
only EEOC charge that Obazuaye relies on to satisfy this requirement is the one that he
filed in 2019 and for which he received a right-to-sue letter. But the 2019 document
charged only “retaliation.” It neither mentions Obazuaye’s national origin nor implies
that the Department refused to promote him because of it.

        That brings us to Obazuaye’s claim of retaliatory transfer, which fails under
Title VII for a different reason—the absence of statutorily protected conduct. See Carlson
v. CSX Transp., Inc., 758 F.3d 819, 828 (7th Cir. 2014). Title VII prohibits employers from
retaliating against an employee “because he has opposed … an unlawful employment
practice … or because he has made a charge” of discrimination. 42 U.S.C. § 2000e–3;
see Burlington N. & Santa Fe Ry. v. White, 548 U.S. 53, 59 (2006). Obazuaye’s operative
complaint, however, does not allege that the Department transferred him because he
opposed discrimination or filed a charge. Rather, he alleges only that it transferred him
“to punish [him for] striving to get an administration position.” But seeking a job is not,
in itself, opposition to discrimination under § 2000e–3; otherwise, every discriminatory
failure to hire would also state a retaliation claim.

       We are mindful that Obazuaye asserted in his 2019 charge, and in earlier
versions of his complaint, that the Department transferred him in 2019 because he filed
an earlier EEOC charge in 2017. But two obstacles prevent him from proceeding on that
theory now. First, his operative complaint—which omits this allegation—supersedes all
previous versions. See Vitrano v. United States, 643 F.3d 229, 234 (7th Cir. 2011). Second,
Obazuaye cannot base a plausible claim of retaliation solely on a two-year gap between
his protected conduct in 2017 and the allegedly retaliatory transfer in 2019. See Carlson,
758 F.3d at 828 (“If the best a plaintiff can do is allege that he engaged in protected
No. 21-2426                                                                          Page 4

activity and then, years later, the employer took an adverse action against him, the
claim may not be permitted to proceed.”); Carmody v. Bd. of Trs. of Univ. of Ill., 747 F.3d
470, 480 (7th Cir. 2014). The district court gave him three chances to amend his
complaint with further facts, yet he supplied none that suggest a retaliatory motive.

                                                                                AFFIRMED